

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
January 1, 2017) (the “K-Plan”), is hereby further amended, effective as of
October 4, 2018, by adding Supplement D-10, Provisions Relating to the Sweetman
Const. Co. and Rail to Road, Inc. Retirement Contribution Feature, as follows:
 
Supplement D-10
  
Provisions Relating to the
Sweetman Const. Co. and Rail to Road, Inc.
Retirement Contribution Feature


D-10-1
Introduction    . Effective as of October 4, 2018, Sweetman Const. Co. (“SCC”)
and Rail to Road, Inc. (RTR”), Participating Affiliates in the Plan, establish a
Retirement Contribution Feature as described in this Supplement D-10. This
Retirement Contribution Feature shall be in effect from October 4, 2018 through
December 31, 2018 and is in addition to all other contributions provided by SCC
and RTR pursuant to the Plan.



D-10-2
Eligibility to Share in the Retirement Contribution    . In order to share in
the allocation of any Retirement Contribution made by SCC or RTR pursuant to
Paragraph 3 below for the dates reflected above, a Participant must be an
Eligible Employee of either SCC, including its subsidiaries, or RTR.
Participants who meet the preceding requirements are referred to herein as
“Supplement D-10 Participants.”



D-10-3
Amount of Retirement Contribution, Allocation    . The Board of Directors of SCC
and RTR shall credit eligible Participants with a contribution equal to three
percent (3%) of Eligible Compensation. Eligible Compensation does not include
compensation prior to the effective date of this amendment.

 
D-10-4
Vesting    . Participants shall be fully vested in the Supplement D-10
Retirement Contribution.



D-10-5
Use of Terms    . Terms used in this Supplement D-10 shall, unless defined in
this Supplement D-10 or elsewhere noted, have the meanings given to those terms
in the Plan.

D-10-6
Inconsistencies with the Plan    . The terms of this Supplement D‑10 are a part
of the Plan and supersede the provisions of the Plan to the





--------------------------------------------------------------------------------




extent necessary to eliminate inconsistencies between the Plan and the
Supplement D-10.






IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee on this 20th day of December,
2018.


MDU RESOURCES GROUP, INC.
EMPLOYEE BENEFITS COMMITTEE






By: /s/ Jason L. Vollmer
Jason L. Vollmer, Chairman






